DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 7 is objected to because of the following informality: a comma should be inserted after the term “recyclable plastic infill” for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 10,166,732 B2).
Thompson discloses a non-pneumatic structural tire 150 (note the intended use limitation for the tire, i.e., bicycle tire, is not patentably distinguishable from the prior art because it does not result in a structural difference over the prior art), comprising: a non-pneumatic tire comprising structural members comprised of lines at 110, arches at 120, 130 and voids (unlabeled openings shown in Fig. 2 defined by web structure 110 and bands 120, 130) which provides properties of bounce and comfort of a pneumatic tire, while having properties durability and safety of a non-pneumatic tire (lines 19-32 of col. 2), wherein the properties of the tire are maintained whether the tire is rolled forward or backward due to the structures being positioned so that they are circumferentially symmetrical, repeating, and provide non-unidirectional compressibility (evident from Fig. 1), wherein the structural members are comprised of smaller structures (i.e., the band 120 is smaller than band 130) and internal voids (the voids are considered to be “internal” voids because they extend inwardly or internally of the tire sidewalls as shown in Figs. 1 and 2), wherein the structural members have varying levels of thickness or material composition to increase durability or decrease weight (evident from Fig. 2 which show bands 120, 130 having different thicknesses), wherein the voids are triangle-shaped (Figs. 1 and 2), wherein the tire is manufactured from thermoplastic polyurethane (lines 54-67 of col. 11), and wherein air gaps (“air gap” of voids) are present which allow for a lower psi feel of the tire until a threshold force is applied and the air gaps are closed (implicit from the construction shown in Fig. 1 that a sufficient “threshold” force would cause the voids and air gaps to close).

s 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gass et al. (US 9,573,422 B2; hereinafter “Gass”).
	Gass discloses a non-pneumatic structural tire 2 (note the intended use limitation for the tire, i.e., bicycle tire, is not patentably distinguishable from the prior art because it does not result in a structural difference over the prior art), comprising: a non-pneumatic tire comprising structural members comprised of lines (at webs 11), arches (at inner ring 8 and outer ring 10) and voids 12, 14, 16, 18 and 20 which provides properties of bounce and comfort of a pneumatic tire, while having properties durability and safety of a non-pneumatic tire (Fig. 1; lines 33-42 of col. 1), wherein the properties of the tire are maintained whether the tire is rolled forward or backward due to the structures being positioned so that they are circumferentially symmetrical, repeating, and provide non-unidirectional compressibility (evident from Fig. 1), wherein the structural members are comprised of smaller structures (foam components) and internal voids (pockets or openings in foam 229)(lines 50-67 of col. 4; Fig. 4), wherein the structural members have varying levels of thickness or material composition to increase durability or decrease weight (Figs. 1 and 4; lines 50-67 of col. 4), wherein the voids have varying levels of infill material (varying foam components with different densities as described in lines 50-67 of col. 3) to increase or decrease tire pressure and bounciness (lines 59-67 of col. 3), wherein the voids contain interior infill (foam 229), wherein an outer wall 300 covers the voids (lines 10-26 of col. 4), and wherein air gaps are present which allow for a lower psi feel of the tire until a threshold force is applied and the air gaps are closed (implicit from the construction shown in Fig. 1 that a sufficient “threshold” force would cause the voids and air gaps to close).


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617